Name: Commission Regulation (EEC) No 2221/89 of 20 July 1989 amending Regulation (EEC) No 638/89 on the issuing of import licences for certain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7. 89 No L 211 /7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2221/89 of 20 July 1989 amending Regulation (EEC) No 638/89 on the issuing of import licences for certain processed products obtained from sour cherries originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 638/89 (2) suspends the issuing of import licences for processed products obtained from sour cherries and originating in Yugoslavia ; Whereas, on the basis of the notifications forwarded by the Member States pursuant to Article 4 ( 1 ) of Commission Regulation (EEC) No 4061/88 of 21 December 1988 laying down further detailed rules of application as regards import licences for processed products obtained from sour cherries originating in Yugoslavia (3), as corrected by Regulation (EEC) No 582/89 (4), it was established that a significant proportion of import licences delivered was not used ; whereas the issuing of import licences for certain processed products obtained from sour cherries and originating in Yugoslavia should accordingly be resumed in order to permit imports up to the overall quantity of 19 900 tonnes for the current year as provided for in Regulation (EEC) No 1201 /88 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 638/89 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 115, 3 . 5. 1988, p. 9 . (2) OJ No L 70, 14. 3 . 1989, p. 23. (3) OJ No L 356, 24. 12. 1988, p. 45. (&lt;) OJ No L 63, 7. 3 . 1989, p. 18 .